Exhibit 10.3

 

PERFORMANCE COMPENSATION AWARD AGREEMENT

 

LAREDO PETROLEUM HOLDINGS, INC.

2011 OMNIBUS EQUITY INCENTIVE PLAN

 

This Performance Compensation Award (“Agreement”) is made as of the 3rd day of
February, 2012, by and between Laredo Petroleum Holdings, Inc. (the “Company”)
and                                                        (the “Participant”).

 

W I T N E S S E T H :

 

WHEREAS, the Participant is currently an employee of Laredo Petroleum, Inc., a
wholly-owned subsidiary of the Company (“Laredo”), and the Company desires to
have the Participant remain in such capacity and to afford the Participant the
opportunity to participate in the potential increase in value of the Company
over the Performance Period (as defined below).

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.             Grant of Performance Award.  Subject to the restrictions, terms
and conditions set forth herein and in the Company’s 2011 Omnibus Equity
Incentive Plan (the “Plan”), the Company hereby grants to the Participant
                                                     (                      )
performance units (the “Performance Units”, or the “Award”).  Each Performance
Unit has a value of $100.00.  The provisions of the Plan are incorporated herein
by reference, and all capitalized terms not otherwise defined herein shall have
the same meaning as set forth in the Plan.

 

The Performance Units will be payable, if at all, in cash, based upon the
achievement by the Company of the Performance Goals as described on Exhibit A,
over a three (3) year period commencing January 1, 2012 and ending on
December 31, 2014 (the “Performance Period”).  The date on which the Performance
Period ends is referred to herein as the “Maturity Date.”

 

The specific Performance Goals described on Exhibit A were established by the
Compensation Committee of the Company.  Subject to the other terms and
conditions of this Agreement and the Plan, payment of the Performance Units will
only be made if the Administrator certifies, following the close of the
Performance Period, that the pre-established threshold Performance Goals have
been exceeded in whole or in part on the Maturity Date, and then only to the
extent of the level of performance so certified as having been achieved.

 

2.             Form of Payment.  Any portion of the Award earned by reason of
the Administrator’s certification as described above will be payable in cash to
the Participant (or the Participant’s beneficiary, or personal administrator in
the case of your death or Disability) on or before March 15, 2015.  The amount
of cash to be paid will be determined by multiplying the number of Units set
forth in paragraph 1 by $100, and multiplying that product by the Total
Shareholder Return Modifier (“TSR Modifier”).  For this purpose, the TSR
Modifier means the percentage, if any, achieved by attainment of the Relative
TSR Performance Goals for the

 

1

--------------------------------------------------------------------------------


 

Performance Period in accordance with the schedule set forth on Exhibit A, as
certified by the Administrator.

 

3.             Transferability.  This Award shall not be transferable otherwise
than by will or the laws of descent and distribution.  Any attempt by the
Participant (or in the case of the Participant’s death or Disability, the
Participant’s beneficiary or personal administrator) to assign or transfer the
Award, either voluntarily or involuntarily, contrary to the provisions hereof,
shall be null and void and without effect and shall render the Award itself null
and void.

 

4.             Forfeiture Provisions.  The following forfeiture provisions shall
apply to the Performance Units:

 

(a)           If the Participant’s employment with the Company or any if its
Subsidiaries is terminated by the Company or such Subsidiary for any reason,
with or without cause, or the Participant resigns (in either case, other than as
set forth in Section 4(b) below) prior to the Maturity Date, then no amount
shall be paid in respect of the Award.

 

(b)           If, prior to the Maturity Date, the Participant’s employment with
the Company or any Subsidiary is terminated (i) by reason of the Participant’s
death or (ii) because the Participant is determined by the Board of Directors of
the Company or the Plan Administrator to be subject to a Disability, then the
Participant shall be eligible to receive a pro-rated Award, taking into account
the time between the date on which the Participant’s employment so terminated
and the Maturity Date.  Any amount payable pursuant to this paragraph 4 shall be
paid in accordance with Sections 1 and 2.

 

5.             Compliance with Section 162(m).  The Administrator shall exercise
its discretion with respect to this Award in all cases so as to preserve the
deductibility of payments under the Award against disallowance by reason of
Section 162(m) of the Code.

 

6.             Withholding.  The Company shall be obligated to withhold amounts
sufficient to satisfy any tax withholding or similar withholding obligations to
which the Company or its Subsidiaries may be subject by reason of payment under
this Award.  The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder are subject to this obligation of the Company
regarding any applicable taxes required to be withheld in connection with the
Award, in a form and manner satisfactory to the Company.

 

7.             No Right to Continued Employment.  This Agreement does not confer
upon the Participant any right to continuance of employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

 

8.             Delivery of Laredo Petroleum Holdings, Inc. Prospectus dated
December 30, 2011.  The Participant acknowledges that he or she has have been
provided a copy of the Company’s prospectus related to the Company’s 2011
Omnibus Equity Incentive Plan through such prospectus’ availability on the
Company’s shared network drive, at S:\2011 Omnibus

 

2

--------------------------------------------------------------------------------


 

Equity Incentive Plan Prospectus.  A copy will also be provided to the
Participant, upon written request to the Company.

 

9.             Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
in a notice mailed or delivered to the other party as provided herein; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its Tulsa, Oklahoma, office and all notices or communications by
the Company to the Participant may be given to the Grantee personally or mailed
to the Participant’s home address as reflected on the books of the Company.

 

10.           Administration.  This Agreement and the issuance of shares
contemplated hereunder shall be administered by Board or a committee of one or
more members of the Board appointed by the Board to administer this Agreement
and such issuance (the “Administrator”).  Subject to applicable law, the
Administrator shall have the sole and plenary authority to: (i)  interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on shares; and (iv) make any other determination and
take any other action that the Administrator deems necessary or desirable for
the administration of this Agreement.  The Administrator may delegate to one or
more officers of the Company the authority to act on behalf of the Administrator
with respect to any matter, right, obligation, or election that is the
responsibility of or that is allocated to the Administrator herein, and that may
be so delegated as a matter of law.

 

11.           Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

12.           Terms of Issuance.  The Participant acknowledges being a party to
one of the following agreements with the Company or its Subsidiaries: (i) a
non-competition and confidentiality agreement; or (ii) a confidentiality,
non-solicitation and non-disparagement agreement.

 

13.           Miscellaneous.

 

(a)           Amendment and Waiver.  The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Participant, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall be

 

3

--------------------------------------------------------------------------------


 

construed as a waiver of such provisions or affect the validity, binding effect
or enforceability of this Agreement or any provision hereof.

 

(b)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(c)           Entire Agreement and Effectiveness.  This Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 

(e)           Headings.  The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

 

(f)            Gender and Plurals.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

(g)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by and against the Participant, the Company
and their respective successors, allowable assigns, heirs, representatives and
estates, as the case may be.

 

(h)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(i)            Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.

 

(j)            WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.  EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL

 

4

--------------------------------------------------------------------------------


 

DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT.

 

(k)           Spouses.  If the spouse of the Participant fails to execute the
spousal consent set forth on the signature page attached hereto (the “Consent”),
until such time as the Consent is duly executed, the Participant’s economic
rights associated with his or her Award will be suspended and not subject to
recovery.  If a spouse or former spouse of the Participant acquires rights to
any of the potential Award that may be issued pursuant hereto as a result of any
property settlement or separation agreement, such spouse or former spouse hereby
grants an irrevocable power of attorney (which will be coupled with an interest)
to the Participant to give or withhold such approval as he or she will himself
or herself approve with respect to such matter and without the necessity of the
taking of any action by any such spouse or former spouse. Such power of attorney
will not be affected by the subsequent disability or incapacity of the spouse or
former spouse granting such power of attorney.

 

14.           Section 409A.  To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code and that this
Award not result in unfavorable tax consequences to the Participant under
Section 409A of the Code.  This Agreement will be administered and interpreted
in a manner consistent with this intent, and any provision that would cause this
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A of the Code).  The Company and the
Participant agree to work together in good faith in an effort to comply with
Section 409A of the Code including, if necessary, amending this Agreement based
on further guidance issued by the Internal Revenue Service from time to time,
provided that the Company shall not be required to assume any increased economic
burden.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Participant shall not be considered to have
terminated employment with Company for purposes of this Agreement and no
payments shall be due to him or her under this Agreement which are payable upon
his or her termination of employment until he or she would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code.  To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the
Participant’s termination of employment shall instead be paid within 30 days
following the first business day after the date that is six months following his
or her termination of employment (or upon his death, if earlier).  In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to the Participant pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code.  The Participant
acknowledges and agrees that payments made under this Agreement are subject to
the Company’s requirement that the Participant reimburse the portion of any
payment where such portion of the payment was predicated upon the achievement of
financial

 

5

--------------------------------------------------------------------------------


 

results that are subsequently the subject of a restatement caused or partially
caused by the Participant’s fraud or misconduct.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

COMPANY:

 

 

 

LAREDO PETROLEUM HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

SPOUSAL CONSENT

 

Participant’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and their binding effect upon any
marital or community property interests he or she may now or hereafter own, and
agrees that the termination of his or her and Participant’s marital relationship
for any reason shall not have the effect of removing any restricted shares
subject to this Agreement from coverage hereunder and that his or her awareness,
understanding, consent and agreement are evidenced by his or her signature
below.

 

 

 

 

Spouse’s Name:

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Goals

 

Start of Performance Period — End of Performance Period

 

The Performance Goals established by the Compensation Committee of the Company
are based on the Company’s relative three year total shareholder return (“TSR”)
over the Performance Period measured against the Company’s Peer Group.  The
final value of Performance Units (based on $100 per Performance Unit) granted at
the Maturity Date can range from 0% to 200% of the target value in accordance
with the following chart, and will be paid in cash to each Participant:

 

 

 

Relative TSR Performance Goal

 

TSR Modifier

 

 

 

 

 

 

 

Below Threshold

 

Below 40th percentile

 

0

%

Threshold

 

40th percentile

 

50

%

Target

 

60th percentile

 

100

%

Maximum

 

80th percentile

 

200

%

 

The Committee will interpolate all points between the Threshold and the Maximum
Performance Goal.

 

TSR is calculated on the basis of the following formula:

 

 

 

End Average Stock Price plus Dividends — Start Average Stock Price

 

TSR    =

 

Start Average Stock Price

 

 

with the Average Stock Price being the average closing stock price for the 30
trading days* immediately preceding the beginning of each of the Performance
Period and the Maturity Date, as reported on the stock exchange on which such
shares are listed.

 

The Peer Group consists of the following companies:**

 

Berry Petroleum Co

 

Bill Barrett Corp

Brigham Exploration Co

 

Cabot Oil & Gas Corp

Carrizzo Oil & Gas Inc

 

Comstock Resources Inc

Concho Resources Inc

 

Continental Resources Inc

EXCO Resources Inc

 

Forest Oil Corp

Linn Energy LLC

 

Oasis Petroleum Inc

Quicksilver Resources Inc

 

Range Resources Corp

SandRidge Energy Inc

 

SM Energy Co

 

 

Swift Energy Co

 

--------------------------------------------------------------------------------

*  or such shorter period that the stock may have traded beginning in calendar
year 2011.

 

8

--------------------------------------------------------------------------------


 

** the Board, Committee or Administrator may, in its good faith, substitute in
the event of a liquidation, dissolution merger, acquisition or similar event
affecting any peer company.

 

9

--------------------------------------------------------------------------------